Citation Nr: 1411814	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-38 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable disability rating for service-connected three scars as a result of puncture wounds of the right leg.

3.  Entitlement to a disability rating greater than 10 percent for service-connected excision scar of a thyroglossal duct cyst.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1987.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

The Board notes that the Veteran had included the issue of entitlement to service connection for diabetes mellitus in his September 2009 claim.  However, in February 2010, he withdrew the issue.  As such, it is not on appeal before the Board.

In January 2012, the Veteran testified at a personal hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.

Subsequent to the issuance of the July 2010 Statement of the Case, the Veteran submitted additional evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived in January and February 2012.  See 38 C.F.R. 
§ 20.1304 (2013).

In correspondence dated in February 2012, the Veteran indicated that he was submitting additional evidence, in pertinent part, in support of a claim regarding diabetes.  This issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file 
associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

With regard to the issue of service connection for hypertension, during the January 2012 hearing, the Veteran indicated that he had experienced elevated blood pressure during his period of active service.  Specifically, he asserted that the circumstances of his military occupational specialty were such that they resulted in increased stress and pressure causing his elevated blood pressure and ultimate diagnosis of hypertension.  He added that he had been diagnosed with hypertension by his private physician within one year following his discharge from service.  He noted that he would attempt to provide records of such diagnosis.  He also indicated that he has experienced continued symptoms associated with hypertension ever since his discharge from service.  The post-service treatment records confirm that the Veteran currently has a diagnosis of hypertension.  He has not yet been afforded a VA examination addressing the etiology of the asserted hypertension.  As such, the Board finds that the Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009).  On remand, the Veteran should also be afforded an opportunity to provide additional private medical records in support of his claim.

With regard to the issues of an increased disability rating for the service-connected three scars as a result of puncture wounds of the right leg, and excision scar of a thyroglossal duct cyst, during the January 2012 hearing, the Veteran indicated that the symptoms associated with each disability had increased in severity since the most recent January 2010 VA examination.  When a claimant alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of the foregoing  service-connected disabilities.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.

This shall specifically include private medical record from the Veteran's private physician that provided a diagnosis of hypertension shortly after his discharge from service.  This shall also include updated treatment records from VA.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall schedule the Veteran for a VA examination with a physician with appropriate expertise so as to assess the precise nature and etiology of his asserted hypertension.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  The examiner is requested to respond to the following:

(a)  Please identify whether the Veteran has had a diagnosis of hypertension over the course of this appeal;

(b)  If the Veteran has had a diagnosis of hypertension, the examiner is requested to opine as to (i) whether it is at least as likely as not that any such disability had its clinical onset during the Veteran's period of active service; (ii) whether hypertension had manifested within one year following separation from service; and (iii) whether hypertension is otherwise related to his period of active service;

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner must clearly and specifically so specify in the examination report, with an explanation as to why this is so.  All opinions and conclusions expressed must be supported by a complete rationale.

3.  The RO/AMC shall schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected three scars as a result of puncture wounds of the right leg, and excision scar of a thyroglossal duct cyst.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All tests deemed necessary shall be conducted and the results reported in detail.

With regard to each scar, the examiner is requested to provide a measurement of the length and width of the scar, as well as the area of the scar, in terms of square inches.  The examiner should indicate whether such scar is elevated or depressed on palpation; adherent to the underlying tissue; hyper- or hypo-pigmented; manifested by abnormal skin texture; indurated or inflexible; or result in loss of underlying soft tissue.  The examiner should specify whether the scar is superficial, unstable, and painful on examination.  The examiner should also indicate whether the scar causes limitation of motion, and if so, should specify the degree of limitation.  Un-retouched color photographs of such scar should be taken and associated with the claims file.

If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated.

If the Veteran has a scar of the face or neck, the examiner shall determine what percentage of the face or neck is affected.  The examiner should also determine the extent the Veteran might be subject to disfigurement, including whether the Veteran displays visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or any characteristics of disfigurement. 

The examiner should also note any characteristics of disfigurement evident, caused by such scar, including any: (1) scars 5 or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scars elevated or depressed on palpation; (4) scars adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


